Pur Curiam.
The bond being necessary to invest the administrator with the power to sell the land, although it may have been in some respects *181improperly executed, must be regarded as valid and binding upon the obligors. It may be voidable at the option of other parties, but they ratified it by suing on it to recover the purchase-money.
The court could render a judgment for the proper amount, if the verdict was for too much. The defendants below cannot complain of what was for their benefit.
Judgment affirmed.